UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6725



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RIGOBERTO MUNOZ PICAZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:03-cr-00201)


Submitted:   October 18, 2007             Decided:   October 24, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rigoberto Munoz Picaz, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rigoberto Munoz Picaz appeals the district court’s order

denying his Fed. R. Civ. P. 60(b) motion.      We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.    United States v. Picaz,

No. 5:03-cr-00201 (E.D.N.C. Apr. 2, 2007).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -